DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10-14, and 34-38 are pending in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites  additional content reciting "further comprising ranking the subset of information providers based at least upon the scores" on pg. 3 of the claims that does not appear to be associated with claim 1.  Examiner assume it is a typo as there is no comma or semi-colon associated to the claim limitation. Appropriate correction is required.

Response to Amendment
This office action is in response to applicant’s communication filed on February 14th, 2022. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claim 1 has been amended. Claim 8 has been canceled. Claims 15-20 have been withdrawn. As a result, claims 1-6, 10-14, and 34-38 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed on February 14th, 2022, with respect to the rejection of claim 1 under 35 U.S.C 103, where the applicant asserts Sun, Mason, and Heber does not teach disclose “ranking the subset of information providers based on the at least one trust score and the at least one focus score, wherein a smaller focus score positively affects a ranked information provider's rank and a larger focus score negatively affects the ranked 2 of 12information provider's rank, and wherein a larger trust score positively affects the ranked information provider's rank and a smaller trust score negatively affects the ranked information provider's rank" as recited in amended independent claim 1. 

Examiner respectfully disagrees. After further consideration, examiner believes Mason teaches the proposed amended limitations as suggested above. The above limitations recites ranking information providers based on a trust score and a focus score. Mason teaches “ranking the subset of information providers based on the at least one trust score and the at least one focus score”, on [0172]. Mason indicates on [0172], “The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component. The search relevancy scorer may rank or index documents based on any one or a combination of these scores“ {See also [0170]; The frequency normalizer 420 may extract keywords from the content, normalize the keyword counts...a social score indicates, describes or represents how popular or in demand a certain document is....a social score is a weight to be applied to the relevancy scoring. A social score may be determined based on the number of times a document is “clicked” or accessed, and/or how widely the document is being shared or referred}).

Mason teaches “a smaller focus score positively affects a ranked information provider's rank and a larger focus score negatively affects the ranked 2 of 12information provider's rank” (See Mason: [0150]-[0151]; the linking system 120 includes a frequency normalizer 420. The linking system may use the tf/idf metric to score or rank a document's relevance in a given search query. The linking system may use the tf/idf metric to normalize or diminish the weight of terms (e.g., “the”, “of”) that occur very frequently in the corpus and increase or normalize the weight of terms (e.g., “hibernation”, “omnibus”) that occur rarely. 
[0156]; the frequency normalizer 420 may compute or determine a td−idf value using Lucene scoring methods. A document that contains more of the query's terms may receive a higher score than another document with fewer query terms. 
[0173]-[0174]; The search relevance query 445 may comprise scores for keywords...reorder the set of search results based on the relevancy scores or by applying a weighted preference based on the relevancy scores {Examiner correlates focus score according to document that contains more of the query’s terms in which would results a higher score. The sets of terms that occur less are weighted more heavily and are more focus since there are less terms in the document while the set of terms that occur more frequently are weighted less and not as focus as there many terms and that the tf/idf metric rank the document more higher as it contains more of the query’s term relevance to the user}).

Mason further teaches “a larger trust score positively affects the ranked information provider's rank and a smaller trust score negatively affects the ranked information provider's rank" (See Mason: [0142]; The social score may indicate that a document is relatively more important, or is more relevant to a search if the document has been accessed by users and/or from domains (e.g., via encoded links) that have a lot of influence or reach on the web. It may be expected that documents accessed from popular sites may be more popular and relevant to a user in a search {Examiner correlates the trust scores associated to the influence of users accessing the website based on the popularity})

As such, Mason teaches amended limitations as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,515,937 issued Sun et al. (hereinafter as "Sun") in view of U.S Patent Application Publication 2013/0159233 issued to Mason et al. (hereinafter as “Mason”) in further view of U.S Patent Application Publication 2006/0253345 issued to Yosi Heber (hereinafter as "Heber").

	Regarding claim 1, Sun teaches computer-implemented method for scoring a subset of information providers (Sun: Col 12, lines 51- 57; the system may generate and provide information 1100 about how “well-known” or “regarded” a website is. The system may provide an overview of the reputation metric along with a letter grade or numerical score 1110 for the metric. The system may also provide one or more recommendations 1120 for improving the grade or score provided. Col 23, lines 26-29; once the popularity of a site 1702 and the ease of finding content on the site related 1726 to a query have been calculated, a score 1730 may be assigned to the site for that query (keyword). The score 1730 may be modeled as the product of popularity(site) and easy_to_find(query|site)), wherein

the subset of information providers is a subset of a plurality of information providers, a prioritized set of one or more keywords is associated with each information provider of the subset of information providers (Sun: Col 35, lines 21-24; the number of users who search for the given query in some time interval. The marginal potential for various candidate keywords may be calculated, ranked, and presented to the user. Sun: Col 35, lines 35-37; For each candidate search query, identify the rank of the website in a search engine (or multiple search engines) for that query 2404. Sun: Col 35, line 44-46;Sort candidate search queries by score 2410. Store or present results, e.g., a sorted list of highest scoring keywords, to a user 2410), wherein

 the prioritized set of one or more keywords associated with each information provider is prioritized based on that information provider's one or more areas of specialization (Sun: Col 15, lines 28-32, “The system may provide recommendations 1342 for increasing search engine optimization with respect to Meta keywords such as modifying Meta keywords to more accurately reflect the subject of the site”) {Examiner correlates this as arranging the set of the keywords to the specific website to reflect the subject of the website according to the meta keyword} and See Sun Col 24, lines 1-12; For example, the filtering portions of the Site Screener service (see FIG. 1 c) may filter websites based on applying a particular criterion to the pages of the site. Of course, the form of the actual calculation used to apply the criterion in factor (2) above may vary based on the type of criterion being applied. A keyword-based criterion might operate as above, e.g., by measuring relatedness to the keyword. Other types of criteria, such as the existence of advertising content or retail content, membership in a content category, company country, company state, and content language, may be applied to individual pages (or visitors of pages) and the subsequent results can be aggregated), and

 the computer-implemented method comprises: receiving at least one keyword (Sun: Col 20, lines 45-49; the web analytics system may have some knowledge about the amount of traffic a given website receives for various search queries performed by users. This knowledge may be used to identify websites that are relevant to particular user search queries. Col 21, lines 15-18; This information may be used, among other purposes, to provide a rough measure of which websites (as opposed to webpages) are relevant to a given keyword or phrase); 

identifying the subset of information providers from the plurality of information providers (Sun: Col 20, lines 45-49; the web analytics system may have some knowledge about the amount of traffic a given website receives for various search queries performed by users. This knowledge may be used to identify websites that are relevant to particular user search queries. Col 21, lines 16-18; This information may be used, among other purposes, to provide a rough measure of which websites (as opposed to webpages) are relevant to a given keyword or phrase), wherein 

for each information provider of the subset of information providers, the prioritized set of one or more keywords associated with the information provider includes the at least one keyword (Sun: Col 35, lines 21-24; the number of users who search for the given query in some time interval. The marginal potential for various candidate keywords may be calculated, ranked, and presented to the user. Col 35, lines 35-37; For each candidate search query, identify the rank of the website in a search engine (or multiple search engines) for that query 2404. Col 35, lines 44-46; Sort candidate search queries by score 2410. Store or present results, e.g., a sorted list of highest scoring keywords, to a user 2410); and

Although, Sun teaches a prioritized set of one or more keywords is associated with each information provider of the subset of information providers (See Sun: Col 35, lines 35-37; For each candidate search query, identify the rank of the website in a search engine (or multiple search engines) for that query 2404. Sun: Col 35, line 44-46; Sort candidate search queries by score 2410. Store or present results, e.g., a sorted list of highest scoring keywords, to a user 2410). Sun does not explicitly teach determining at least one focus score and at least one trust score for each information provider of the subset of information providers, wherein
the determining of the at least one focus score is comprised of: determining a number of keywords included in the prioritized set of one or more keywords associated with the information provider, determining a priority value of the at least one keyword in the prioritized set of one or more keywords associated with the information provider, ranking the subset of information providers based on the at least one trust score and the at least one focus score, wherein a smaller focus score positively affects a ranked information provider's rank and a larger focus score negatively affects the ranked 2 of 12information provider's rank, and wherein a larger trust score positively affects the ranked information provider's rank and a smaller trust score negatively affects the ranked information provider's rank.

However, Mason teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers (Mason: [0172]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component. The search relevancy scorer may rank or index documents based on any one or a combination of these scores or values {See also [0170]; The frequency normalizer 420 may extract keywords from the content, normalize the keyword counts and may store the keywords and corresponding normalization values into a database (e.g., database 230)….a social score indicates, describes or represents how popular or in demand a certain document is. In some embodiments, a social score is a weight to be applied to the relevancy scoring. A social score may be determined based on the number of times a document is “clicked” or accessed, and/or how widely the document is being shared or referred (e.g., a corresponding encoded link is forwarded or copied)}), wherein

 the determining of the at least one focus score is comprised of: determining a number of keywords included in the prioritized set of one or more keywords associated with the information provider (Mason:[0170]; The frequency normalizer 420 may extract keywords from the content, normalize the keyword counts and may store the keywords and corresponding normalization values into a database (e.g., database 230). [0172]-[0173]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component…the one or more keywords or search terms into a search relevance query 445, which may include a processed set of terms and/or priority applied to each of the processes terms. The listing, database or index of documents may be ordered, ranked or indexed based on the documents' relevancy scores and/or document terms), 

determining a priority value of the at least one keyword in the prioritized set of one or more keywords associated with the information provider (Mason: [0172]-[0173]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component…the one or more keywords or search terms into a search relevance query 445, which may include a processed set of terms and/or priority applied to each of the processes terms. The server may return a set of search results or documents based on the relevancy scores and/or closest matching terms of the documents. In some embodiments, the server may order the set of search results based on relevancy score of the documents),

 	ranking the subset of information providers based on the at least one trust score and the at least one focus score (Mason: [0172]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value...The search relevancy scorer may rank or index documents based on any one or a combination of these scores or values {Examiner correlates the frequency normalization value as the focus score and the social score as the trust score. The search relevancy scorer ranks the index documents (information providers) based on the combination of these score}), wherein 

a smaller focus score positively affects a ranked information provider's rank and a larger focus score negatively affects the ranked 2 of 12information provider's rank (Mason: [0150]-[0151]; the linking system 120 includes a frequency normalizer 420. The linking system may use the tf/idf metric to score or rank a document's relevance in a given search query. The linking system may use the tf/idf metric to normalize or diminish the weight of terms (e.g., “the”, “of”) that occur very frequently in the corpus and increase or normalize the weight of terms (e.g., “hibernation”, “omnibus”) that occur rarely. [0156]; the frequency normalizer 420 may compute or determine a td−idf value using Lucene scoring methods. A document that contains more of the query's terms may receive a higher score than another document with fewer query terms. [0173]-[0174]; The search relevance query 445 may comprise scores for keywords...reorder the set of search results based on the relevancy scores or by applying a weighted preference based on the relevancy scores {Examiner correlates focus score according to document that contains more of the query’s terms in which would results a higher score. The sets of terms that occur less are weighted more heavily and are more focus since there are less terms in the document while the set of terms that occur more frequently are weighted less and not as focus as there many terms and that the tf/idf metric rank the document more higher as it contains more of the query’s term relevance to the user}), and 

wherein a larger trust score positively affects the ranked information provider's rank and a smaller trust score negatively affects the ranked information provider's rank (Mason: [0142]; The social score may indicate that a document is relatively more important, or is more relevant to a search if the document has been accessed by users and/or from domains (e.g., via encoded links) that have a lot of influence or reach on the web. It may be expected that documents accessed from popular sites may be more popular and relevant to a user in a search {Examiner correlates the trust scores associated to the influence of users accessing the website based on the popularity. If the website has less popularity is negative}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of 
(See Mason [0130]). In addition, the references (Sun and Mason) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun and Mason are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

The modification of Sun and Mason teaches claimed invention substantially as claimed, however the modification of Sun and Mason does not explicitly teach performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused;

	However, Heber teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value (Heber: [0101]; Search Engine Penetration/Optimization (Total of 10 points possible)
2. Enter 3 or 4 of the most relevant keywords on Google that describe product or company highlighted on the website. What is the highest ranking of the website within these results? ((If #1, score 5 points. If #2, score 4 points. If #3, 3 pts. If #4, 2 pts. If #5, 1 pt. If below this, no points.) 3. Is the web's homepage “keyword rich” (i.e. full of the critical words, in the right technical format, so search engines can find you?). (If solidly yes, score 2 points. If somewhat, score 1 point. If weak, score no points)), wherein

the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused (Heber: [0101]; 3. Is the web's homepage “keyword rich” (i.e. full of the critical words, in the right technical format, so search engines can find you?). (If solidly yes, score 2 points. If somewhat, score 1 point. If weak, score no points) {Examiner correlates the scoring as the mathematical operation results in which determines if the website is full of keywords that is not critical in a sense to locate the website then the score would be less focus}); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the further teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving webpages according to generating recommendation according quality of the site to be more effective (See Heber [0050]). In addition, the references (Sun, Mason, and Heber) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, and Heber are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Regarding claim 2, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and Mason further teaches the determining of the priority value is comprised of determining a position of the at least one keyword in the prioritized set of one or more keywords associated with the information provider (Mason: [0173]; The frequency normalizer 420 may extract keywords from the content, normalize the keyword counts and may store the keywords and corresponding normalization values into a database (e.g., database 230). The server may process the one or more keywords or search terms into a search relevance query 445, which may include a processed set of terms and/or priority applied to each of the processes terms. The search relevance query 445 may comprise scores for keywords, indexes into specific groups of documents and/or information about the user. The listing, database or index of documents may be ordered, ranked or indexed based on the documents' relevancy scores and/or document terms).  

	Regarding claim 3, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and Mason further teaches the determining of the priority value of the at least one keyword is comprised of determining the priority value of the at least one keyword in relation to any other keywords included in the prioritized set of one or more keywords associated with the information provider (Mason: [0172]-[0173]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component…the one or more keywords or search terms into a search relevance query 445, which may include a processed set of terms and/or priority applied to each of the processes terms. The server may return a set of search results or documents based on the relevancy scores and/or closest matching terms of the documents. In some embodiments, the server may order the set of search results based on relevancy score of the documents).  

	Regarding claim 4, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and Mason further teaches the priority value was established by the information provider (Mason: [0172]-[0173]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component…the one or more keywords or search terms into a search relevance query 445, which may include a processed set of terms and/or priority applied to each of the processes terms. The server may return a set of search results or documents based on the relevancy scores and/or closest matching terms of the documents. In some embodiments, the server may order the set of search results based on relevancy score of the documents).  

	Regarding claim 5, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and Mason further teaches the receiving of the at least one keyword is comprised of receiving the at least one keyword from a web browser by way of the Internet, and the subset of information providers comprises websites (Mason: Col 19, lines 14-24; enable users to search for individual webpages based on keyword-based search queries. For example, a search for the keyword 'watches' on google.com may return a listing of the web pages illustrated in Table 1. These results typically feature individual pages on a variety of sites, several of which are not generally about watches. For instance, the links marked with a single apostrophe (*) in the table, e.g., amazon.com, overstock.com, and wikipedia.org, may be characterized (at best) as only marginally about watches).  

	Regarding claim 6, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and Mason further teaches
the identifying of the subset of information providers is comprised of determining that the at least one keyword is included in the prioritized set of one or more keywords of a provider of the subset of information providers (Mason: [0172]-[0173]; The server may determine, via a search relevance scorer, the relevancy score of a document by a combination of two or more of a social score, a distribution score, an engagement score, a frequency normalization value, a time decay function, a source weighting component and a user weighting component…the one or more keywords or search terms into a search relevance query 445, which may include a processed set of terms and/or priority applied to each of the processes terms. The server may return a set of search results or documents based on the relevancy scores and/or closest matching terms of the documents. In some embodiments, the server may order the set of search results based on relevancy score of the documents).  

	Regarding claim 12, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and Heber further teaches
the determining of the at least one trust score is further comprised of: determining a number of matching trust factors associated with the information provider (Heber: [0059]; 4. Relationship Building/Customer Retention—If content is identified on the website that captures the customer's e-mail address to maintain an ongoing relationship with them, then points can be awarded. Again, the attributes of the identified relevant content determine the points scored in accordance with predetermined scoring criteria. 5. Customer Care/Trust—Content items identified as “Help” links, privacy policies, contact data, or the like may all be subject to automatic identification using appropriate identification data 390, and used as scoring criteria, based on their identified attributes); 

determining a trust count associated with the information provider (Heber:
[0059]; For the automatic (computerized) embodiment, however, it is envisaged that both objective (e.g., site traffic data, size of the site, etc.) and subjective (e.g., stylistic and design factors) criteria where possible are analyzed 1. Potential Traffic/New Customer Acquisition—Moreover, traffic records can also be accessed, and predetermined thresholds applied to the traffic numbers to determine a score for the traffic element); and 

performing at least one mathematical operation upon a plurality of operands, wherein the plurality of operands comprises the number of matching trust factors and the trust count (Heber: [0018]; accessing a website to be analyzed; analyzing the content and data associated with the website; scoring the website based on a multitude of criteria; generating suggestions for improving the website; and implementing changes and improvements to the website. The present invention also provides an electronic content and data analysis system and software program including an accessing mechanism for viewing the website to be analyzed, an analyzing mechanism for reviewing the content and data associated with the website, a scoring mechanism for attributing scores to the website based on a multitude of criteria. [0059]; For the automatic (computerized) embodiment, however, it is envisaged that both objective (e.g., site traffic data, size of the site, etc.) and subjective (e.g., stylistic and design factors) criteria where possible are analyzed 1. Potential Traffic/New Customer Acquisition—Moreover, traffic records can also be accessed, and predetermined thresholds applied to the traffic numbers to determine a score for the traffic element. 4. Relationship Building/Customer Retention—If content is identified on the website that captures the customer's e-mail address to maintain an ongoing relationship with them, then points can be awarded. Again, the attributes of the identified relevant content determine the points scored in accordance with predetermined scoring criteria. 5. Customer Care/Trust—Content items identified as “Help” links, privacy policies, contact data, or the like may all be subject to automatic identification using appropriate identification data 390, and used as scoring criteria, based on their identified attributes).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,515,937 issued Sun et al. (hereinafter as "Sun") in view of U.S Patent Application Publication 2013/0159233 issued to Mason et al. (hereinafter as “Mason”) in view of U.S Patent Application Publication 2006/02553345 issued to Yosi Heber (hereinafter as "Heber") in further view of U.S Patent 8,818,995 issued to Ramanathan V. Guha (hereinafter as “Guha”).

Regarding claim 10, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and however the modification of Sun, Mason, and Heber does not explicitly teach further comprising receiving at least one trust factor, wherein the determining of the at least one trust score is further comprised of: determining a match between the at least one trust factor and an attribute of the information provider.

	Guha teaches further comprising receiving at least one trust factor, wherein the determining of the at least one trust score is further comprised of: determining a match between the at least one trust factor and an attribute of the information provider (Guha: Col 6, lines 12-20; Using the annotation information and trust information from the trust database 190, the search engine 180 determines a trust factor for each document. A document's trust factor is a function of the trust ranks associated with the entities have labeled the document with labels that match the query labels. The search engine 180 adjusts each document's underlying information retrieval score using the document's trust factor, and then reranks the search results using the adjusted scores).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the further teachings of Guha (teaches determining of the at least one score is further comprised of determining a match between the at least one trust factor and an attribute of the information provider). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving webpages according to certain criteria to retrieve the ranking of the webpages more efficiently (See Guha: Col 2, lines 63-65). In addition, the references (Sun, Mason, Heber, and Guha) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Guha are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

	Regarding claim 11, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, and however the modification of Sun, Mason, and Heber does not explictly teach further comprising receiving a plurality of trust factors, wherein the determining of the at least one trust score is further comprised of counting matches between the plurality of trust factors and attributes of the information provider.

	Guha teaches further comprising receiving a plurality of trust factors, wherein the determining of the at least one trust score is further comprised of counting matches between the plurality of trust factors and attributes of the information provider (Guha: Col 10, lines 27-36; For example, one approach here would be to sum the log of the trust ranks to form the aggregated trust rank. Another variation of the weighting function is to apply a weight that decays with the increasing number of instances of a particular label. For example, the trust ranks can be ordered by age of the associated annotation, and weighted to decrease (alternatively increase) the weight applied to the trust rank for the oldest annotation. Another way in which the trust ranks can be aggregated is by use of a sigmoid weighting function. Col 10, lines 50-55; However the trust factor is determined from the aggregated trust ranks, it is then applied to the base information retrieval score, for example by multiplying with the trust factor. Other ways of applying the trust factor to the base information retrieval score as also possible. The resulting score is said to be trust-adjusted information retrieval score. Col 10, lines 56-60; After (or as) the trust-adjusted information retrieval scores have been determined, the search engine 180 reranks 414 the search results by these adjusted scores. The result set is returned to the front end server 110, which in turn passes it to the client 103. The user can then review the search results).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the further teachings of Guha (teaches determining of the at least one score is further comprised of determining a match between the at least one trust factor and an attribute of the information provider). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving webpages according to certain criteria to retrieve the ranking of the webpages more efficiently (See Guha: Col 2, lines 63-65). In addition, the references (Sun, Mason, Heber, and Guha) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Guha are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Claims 13-14, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,515,937 issued Sun et al. (hereinafter as "Sun") in view of U.S Patent Application Publication 2013/0159233 issued to Mason et al. (hereinafter as “Mason”) in view of U.S Patent Application Publication 2006/0253345 issued to Yosi Heber (hereinafter as "Heber") in further view of U.S Patent Application Publication 2010/0057717 issued to Parashuram Kulkami (hereinafter as "Kulkami").

Regarding claim 13, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, however the modification of Sun, Mason and Heber does not explicitly teach the performing of the at least one mathematical operation further comprises weighting at least one operand of the plurality of operands.

	Kulkami teaches the performing of the at least one mathematical operation further comprises weighting at least one operand of the plurality of operands (Kulkami: [0042]; For example, referring also to FIG. 2, web page 124 has particular values for features f (e.g. 10 links pointing to the web page, or 5 words match pertinent keyword 127). Those values are calculated by feature extraction server 72, applied to approximated ranking function 88, multiplied by weights v and the products summed together to produce score 130. Stated another way, score 130 for web page 124=R(v1 f 1(124)+v2 f 2(124)+ . . . vnfn(124)) where vnfn(124) is the product of the nth weight and the nth feature in web page 124. Score 130 is a good approximation of the actual rank score that would be given by search engine of interest 126 for pertinent keyword 127 and also provides a numerical measure of how well web page 124 would fare in various other search engines).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the further teachings of Kulkami (teaches the performing of the at least one mathematical operation further comprises weighting at least one operand of the plurality of operands). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in ranking results based on the weight of the operands to provide better measure to identifying keywords (See Kulkami: [0053]). In addition, the references (Sun, Mason, Heber, and Kulkami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Kulkami are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

	Regarding claim 14, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, however the modification of Sun, Mason and Heber does not explicitly teach the weighting is comprised of multiplying by a weighting coefficient.

	Kulkami teaches the weighting is comprised of multiplying by a weighting coefficient (Kulkami: [0042]; For example, referring also to FIG. 2, web page 124 has particular values for features f (e.g. 10 links pointing to the web page, or 5 words match pertinent keyword 127). Those values are calculated by feature extraction server 72, applied to approximated ranking function 88, multiplied by weights v and the products summed together to produce score 130).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the further teachings of Kulkami (teaches the performing of the at least one mathematical operation further comprises weighting at least one operand of the plurality of operands). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in ranking results based on the weight of the operands to provide better measure to identifying keywords (See Kulkami: [0053]). In addition, the references (Sun, Mason, Heber, and Kulkami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Kulkami are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Regarding claim 34, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, however the modification of Sun, Mason, and Heber does not explicitly teach the determining of the at least one trust score comprises: determining a number of people who trust the information provider; and determining the popularity of the information provider based on usage compared to the plurality of information providers.

Kulkami teaches the determining of the at least one trust score comprises: determining a number of people who trust the information provider; and determining the popularity of the information provider based on usage compared to the plurality of information providers (Kulkami: [0044]; The popularity used in determining weight w may be calculated by looking at a function of certain metrics provided by search engines such as the GOOGLE page rank algorithm, ALEXA rank, number of visits to the particular page, depth of the URL address of the page from a home page, etc. Popularity P may be calculated as P={(P1+P2+ . . . Pn)/n} where Pn is the nth factor used in calculating web page popularity and n is the number of popularity factors used {Examiner correlates the indicator of trust as a score in which derived from the site’s popularity and history based on the ranking and metric}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the further teachings of Kulkami (teaches the performing of the at least one mathematical operation further comprises weighting at least one operand of the plurality of operands). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in ranking results based on the weight of the operands to provide better measure to identifying keywords (See Kulkami: [0053]). In addition, the references (Sun, Mason, Heber, and Kulkami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Kulkami are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,515,937 issued Sun et al. (hereinafter as "Sun") in view of U.S Patent Application Publication 2013/0159233 issued to Mason et al. (hereinafter as “Mason”) in view of U.S Patent Application Publication 2006/0253345 issued to Yosi Heber (hereinafter as "Heber") in further view of U.S Patent Application Publication 2014/0032589 issued to Styler et al. (hereinafter as “Styler”).

Regarding claim 35, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, however the modification of Sun, Mason, and Heber does not explicitly teach determining a trust maturity associated with the information provider; and performing at least one mathematical operation upon a second plurality of operands, wherein the second plurality of operands comprises at least one of the trust count and the trust maturity.

	Styler teaches determining a trust maturity associated with the information provider (Styler: [0108]; When analyzing WHOIS data, one metric for scoring the domain name may be: thirty or more WHOIS lookups per month=high rating for the domain name, between 15 and 30 WHOIS lookups per month=good rating, between 5 and 15 WHOIS lookups per month=good rating, and less than 5 WHOIS lookups per month=poor rating. When analyzing web traffic to the domain name, one metric for scoring the domain may be: 300 or more requests per month (e.g., DNS requests for the domain name)=high rating for the domain name, between 30 and 300 requests per month (e.g., DNS requests for the domain name)=good rating, between 10 and 30 requests per month (e.g., DNS requests for the domain name)=average rating, and less than 10 requests per month (e.g., DNS requests for the domain name)=poor rating); and 

performing at least one mathematical operation upon a second plurality of operands (Styler: [0108]; The threshold may be a fixed traffic amount or may be calculated for each candidate domain name, for example, by analyzing parked page data for other, similar, domain names to determine an average traffic amounts over a number of similar domain names. The traffic volume for a particular domain name can be determined by analyzing DNS and/or WHOIS requests for the domain name), wherein 

the second plurality of operands comprises at least one of the trust count and the trust maturity (Styler: [0107]-[108]; In other implementations, the normal result list 2306 may be displayed but icons 2308 indicating the reputation rating of each domain name may be displayed in proximity to each of the candidate domain names. For example, the icons 2308 may indicate a numerical score as shown in FIG. 24, or the icons 2308 may indicate a percentage representing the reputation rating of each domain name. The numerical score may be from one to ten, for example, where the numerical score of ten indicates a high reputation rating and a score of one indicates a low reputation rating. When analyzing WHOIS data, one metric for scoring the domain name may be: thirty or more WHOIS lookups per month=high rating for the domain name, between 15 and 30 WHOIS lookups per month=good rating, between 5 and 15 WHOIS lookups per month=good rating, and less than 5 WHOIS lookups per month=poor rating. When analyzing web traffic to the domain name, one metric for scoring the domain may be: 300 or more requests per month (e.g., DNS requests for the domain name)=high rating for the domain name, between 30 and 300 requests per month (e.g., DNS requests for the domain name)=good rating, between 10 and 30 requests per month (e.g., DNS requests for the domain name)=average rating, and less than 10 requests per month (e.g., DNS requests for the domain name)=poor rating).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the further teachings of Styler (teaches determining a trust maturity associated with the information provider; and performing at least one mathematical operation upon a second plurality of operands, wherein the second plurality of operands comprises at least one of the trust count and the trust maturity). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in determining a reputation rating associated to the result listing when retrieving the results accordingly (See Styler: [0092]). In addition, the references (Sun, Mason, Heber, and Styler) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Styler are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,515,937 issued Sun et al. (hereinafter as "Sun") in view of U.S Patent Application Publication 2013/0159233 issued to Mason et al. (hereinafter as “Mason”) in view of U.S Patent Application Publication 2006/0253345 issued to Yosi Heber (hereinafter as "Heber") in view of U.S Patent 8,818,995 issued to Ramanathan V. Guha (hereinafter as “Guha”) in further view of U.S Patent Application Publication 2006/0253584 issued to Dixon et al. (hereinafter as “Dixon”).

Regarding claim 36, the modification of Sun, Mason, Heber, and Guha teaches claimed invention substantially as claimed, however the modification of Sun, Mason, Heber, and Guha does not explicitly teach the determining of the at least one trust score further comprises: requesting validation that the information provider supports the at least one trust factor; and receiving validation that the information provider supports the at least one trust factor.

Dixon teaches the determining of the at least one trust score further comprises: requesting validation that the information provider supports the at least one trust factor (Dixon: [0131]; FIG. 4 illustrates a reputation information process 400 involving Internet requests. In the reputation information process 400 a user may provide an Internet request 402 (e.g. a search request or URL address request), and a reputation analysis 404 may be performed in conjunction with the request. For example, the address request may be analyzed using information relating to sites, content, and the like to identify the reputation of the site, content, and the like. [0160]; Websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like. For example, a site may be certified in a category ‘A’ if its safety is validated based on various characteristics such as not being in one of the above-referenced categories...a site having been around for at least a year, or a site having been tested using automated systems that did not trigger any warnings. [0164]; In embodiments, each piece of user submitted feedback (e.g. to the collection facility 116) may be tagged with some unique identification so that all of a user's feedback can be correlated and tracked. At the same time, each user may be assigned a score reflecting the accuracy of feedback from the user relative to other feedback, or relative to known reputation evaluations. In this manner, the system may track and appropriately weight user feedback that appears intended to alter reputation assessments for, e.g., promotional purposes); and

receiving validation that the information provider supports the at least one trust factor (Dixon: [0160]; Websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like. For example, a site may be certified in a category ‘A’ if its safety is validated based on various characteristics such as not being in one of the above-referenced categories... a site having been around for at least a year, or a site having been tested using automated systems that did not trigger any warnings).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the teachings of Guha (teaches determining of the at least one score is further comprised of determining a match between the at least one trust factor and an attribute of the information provider) to further include the teachings of Dixon (teaches the determining of the at least one trust score further comprises: requesting validation that the information provider supports the at least one trust factor; and receiving validation that the information provider supports the at least one trust factor). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in ranking results based on optimizing a reputation algorithm by comparing calculated reputation values with actual events and adjusting weights in the reputation algorithm to improve the fit between the calculated values and the actual events (See Dixon: [0103]). In addition, the references (Sun, Mason, Heber, Guha and Dixon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, Guha and Dixon are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

	Regarding claim 37, the modification of Sun, Mason, Heber, and Guha teaches claimed invention substantially as claimed, however the modification of Sun, Mason, Heber, and Guha does not explicitly teach the determining of the at least one trust score further comprises: requesting validation that the information provider supports one or more of the plurality of trust factors; and receiving validation that the information provider supports one or more of the plurality of trust factors.

	Dixon teaches the determining of the at least one trust score further comprises: requesting validation that the information provider supports one or more of the plurality of trust factors (Dixon: [0131]; FIG. 4 illustrates a reputation information process 400 involving Internet requests. In the reputation information process 400 a user may provide an Internet request 402 (e.g. a search request or URL address request), and a reputation analysis 404 may be performed in conjunction with the request. For example, the address request may be analyzed using information relating to sites, content, and the like to identify the reputation of the site, content, and the like. [0160]; Websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like. For example, a site may be certified in a category ‘A’ if its safety is validated based on various characteristics such as not being in one of the above-referenced categories...a site having been around for at least a year, or a site having been tested using automated systems that did not trigger any warnings. [0164]; In embodiments, each piece of user submitted feedback (e.g. to the collection facility 116) may be tagged with some unique identification so that all of a user's feedback can be correlated and tracked. At the same time, each user may be assigned a score reflecting the accuracy of feedback from the user relative to other feedback, or relative to known reputation evaluations. In this manner, the system may track and appropriately weight user feedback that appears intended to alter reputation assessments for, e.g., promotional purposes); and 

receiving validation that the information provider supports one or more of the plurality of trust factors (Dixon: [0160]; Websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like. For example, a site may be certified in a category ‘A’ if its safety is validated based on various characteristics such as not being in one of the above-referenced categories...a site having been around for at least a year, or a site having been tested using automated systems that did not trigger any warnings).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to include the teachings of Guha (teaches determining of the at least one score is further comprised of determining a match between the at least one trust factor and an attribute of the information provider) to further include the teachings of Dixon (teaches the determining of the at least one trust score further comprises: requesting validation that the information provider supports the at least one trust factor; and receiving validation that the information provider supports the at least one trust factor). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in ranking results based on optimizing a reputation algorithm by comparing calculated reputation values with actual events and adjusting weights in the reputation algorithm to improve the fit between the calculated values and the actual events (See Dixon: [0103]). In addition, the references (Sun, Mason, Heber, Guha and Dixon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, Guha and Dixon are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,515,937 issued Sun et al. (hereinafter as "Sun") in view of U.S Patent Application Publication 2013/0159233 issued to Mason et al. (hereinafter as “Mason”) in view of U.S Patent Application Publication 2006/0253345 issued to Yosi Heber (hereinafter as "Heber") in further view of U.S Patent Application Publication 2006/0253584 issued to Dixon et al. (hereinafter as “Dixon”).

Regarding claim 38, the modification of Sun, Mason, and Heber teaches claimed invention substantially as claimed, however the modification of Sun, Mason, and Heber does not explicitly teach the determining of the at least one trust score further comprises: requesting validation that the information provider supports the matching trust factors; and receiving validation that the information provider supports the matching trust factors.

	Dixon teaches the determining of the at least one trust score further comprises: requesting validation that the information provider supports the matching trust factors (Dixon: [0131]; FIG. 4 illustrates a reputation information process 400 involving Internet requests. In the reputation information process 400 a user may provide an Internet request 402 (e.g. a search request or URL address request), and a reputation analysis 404 may be performed in conjunction with the request. For example, the address request may be analyzed using information relating to sites, content, and the like to identify the reputation of the site, content, and the like. [0160]; Websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like. For example, a site may be certified in a category ‘A’ if its safety is validated based on various characteristics such as not being in one of the above-referenced categories... a site having been around for at least a year, or a site having been tested using automated systems that did not trigger any warnings. [0164]; In embodiments, each piece of user submitted feedback (e.g. to the collection facility 116) may be tagged with some unique identification so that all of a user's feedback can be correlated and tracked. At the same time, each user may be assigned a score reflecting the accuracy of feedback from the user relative to other feedback, or relative to known reputation evaluations. In this manner, the system may track and appropriately weight user feedback that appears intended to alter reputation assessments for, e.g., promotional purposes); and 

receiving validation that the information provider supports the matching trust factors (Dixon: [0160]; Websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like. For example, a site may be certified in a category ‘A’ if its safety is validated based on various characteristics such as not being in one of the above-referenced categories...a site having been around for at least a year, or a site having been tested using automated systems that did not trigger any warnings).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Sun (teaches receiving one keyword and identifying the subset of information providers from the plurality of information providers where each keyword is a prioritized set associated with the information provider) with the teachings of Mason (teaches determining at least one focus score and at least one trust score for each information provider of the subset of information providers and ranking the scores accordingly based on the trust and focus) to include the teachings of Heber (teaches performing a mathematical operation upon a plurality of operands that comprise the number of keywords and the priority value, wherein the mathematical operation results in a larger focus score when the number of keywords is larger, indicating that the information provider is less focused) to further include the teachings of Dixon (teaches the determining of the at least one trust score further comprises: requesting validation that the information provider supports the at least one trust factor; and receiving validation that the information provider supports the at least one trust factor). One of ordinary skill in the art would have been motivated to make such a combination of providing better outcomes in ranking results based on optimizing a reputation algorithm by comparing calculated reputation values with actual events and adjusting weights in the reputation algorithm to improve the fit between the calculated values and the actual events (See Dixon: [0103]). In addition, the references (Sun, Mason, Heber, and Dixon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Sun, Mason, Heber, and Dixon are directed to relevance scoring of digital websites and identifying patterns according to the actions of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 8,793,255 issued to Bilinski et al. (hereinafter as “Bilinski”) teaches generating a reputation score for each activity data from the data sources to identify user interactions associated with a user. 
U.S Patent Application Publication 2008/0189408 issued to Cancel et al. (hereinafter as “Cancel”) teaches site metrics that are presented in association with search results by utilizing clickstream data that is being collected to generated and present internet activity metrics.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/9/2022
/ANDREW N HO/Examiner
Art Unit 2162                 


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162